1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7
8    LARRY DONNELL KING, SR.,                          )   Case No.: 1:15-cv-00414-LJO-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER APPROVING PARTIES’ STIPULATION
10            v.                                       )   TO EXTEND THE DISCOVERY AND
                                                           DISPOSITIVE MOTION DEADLINES
11                                                     )
     M.D. BITER, et al.,
                                                       )   [ECF No. 95]
12                    Defendants.                      )
                                                       )
13                                                     )
14            Plaintiff Larry Donnell King, Sr. is appearing in forma pauperis in this civil rights action
15   pursuant to 42 U.S.C. § 1983.
16            On September 23, 2019, the parties submitted a stipulation to extend the discovery and
17   dispositive motion deadlines. (ECF No. 95.)
18            Good cause having been presented to the Court, it is HEREBY ORDERED that the discovery
19   deadline is extended to March 30, 2020, and the dispositive motion deadline is extended to June 1,
20   2020. No further extensions of time will be granted absent extraordinary circumstances, not present
21   here.
22
23   IT IS SO ORDERED.
24
     Dated:        September 24, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
